Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The examiner’s statement of reasons for allowance follows.  WO2015014295’s quality monitoring module 154 obtains information related to downloads (also referred to as download information) to a client device 101, and transmits the download information to a multi-source bandwidth scheduling system 100, which the system 100 may use for determining a multi-source download scheduling strategy for the client device 101.  (Para. 26).  A quality determination module 510 of the system determines if the quality of the downloads meets a preset quality requirement.  (Para. 55).  The reference, however, neither teaches nor suggests acquiring the download information in a target time period within a pre-defined number of historical rate-collecting cycles; creating, by a data processing device, a network fluctuation model from a first node to a second node in the target time period based on a plurality of network quality detection parameters and respective pre-defined weights; providing the network fluctuation model to a central scheduling device; and the detecting is in the target time period based on the network fluctuation model.


Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  US 20080069152 relates to producing data traffic where the time intervals between successive data frames follow a predetermined probability distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448